department of the treasury internal_revenue_service washington d c date cc pa apjp b01 gl-129744-00 o f f i c e o f c h i e f c o u n s e l number release date uilc internal_revenue_service national_office service_center advice memorandum for linda dettery area_counsel sbse area from john mcgreevy assistant to the branch chief cc pa apjp b01 subject significant service_center advice interest on misdirected refunds this chief_counsel_advice responds to your memorandum for significant service_center advice dated date in connection with a question posed by the taxpayer_advocate of the andover service_center in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether internal_revenue_service procedures should be changed so that a taxpayer will be allowed interest based on a replacement refund check when the original refund check is lost in the mail through no fault of the taxpayer conclusion we believe the service’s procedures are not inconsistent with current case law therefore it is proper to allow interest based on a replacement refund check if the original check is delayed due to the fault of the service discussion it is well settled that the government may only pay interest if specifically allowed by a statutory provision see u s ex rel angarica v bayard 127_us_251 sec_6611 of the internal_revenue_code provides in general that interest is paid on any overpayment of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 adds that in the case of a refund interest is paid from the date of the overpayment to a date to be determined by the secretary preceding the gl-129744-00 date of the refund check by not more than days whether or not such refund check is accepted by the taxpayer after tender of such check to the taxpayer the acceptance of such check shall be without prejudice to any right of the taxpayer to claim any additional overpayment and interest thereon in addition sec_6611 provides that no overpayment interest will be paid if the overpayment is refunded within days after the last date prescribed for filing the return determined without regard to any extension of time for filing the return or if the return is filed after such last date the refund is made within days after the return is filed sec_6611 continues that if the taxpayer files a claim for a credit or refund for any overpayment_of_tax and such overpayment is refunded within days after the filing_date of the claim no overpayment interest is paid from the filing_date of the claim until the refund date sec_6611 provides that if an adjustment initiated by the service results in a refund_or_credit of an overpayment the overpayment interest will be computed by subtracting days from the number of days interest is otherwise allowed under sec_6611 in situations in which the service sends a taxpayer a replacement check the question arises whether interest allowed under sec_6611 is based on the original check or the replacement check according to current service procedure interest is allowed based on the replacement check where the service is at fault for delaying the refund irm service procedure also states that if a refund check is lost through no fault of the service the service should not allow additional interest for the period of delay irm the service considers these situations on a case by case basis in revrul_76_74 1976_1_cb_388 the service endorsed two situations in which the government paid additional interest because the government improperly delayed the delivery of refunds in the first situation the service erroneously issued a refund check in the name of a person other than the taxpayer and thus prevented negotiation by the taxpayer in the second the service held the taxpayer’s refund to offset a debt erroneously reported by another agency in both situations the service determined that the periods of interest ran to the dates of the subsequently issued replacement checks not the dates of the original checks the service recommended the payment of additional interest because the refunds’ deliveries were delayed due to government faults the taxpayer_advocate of the andover service_center is concerned that the service’s procedures are contrary to current case law as a result the taxpayer_advocate believes the service should change its procedures to allow additional gl-129744-00 interest to all taxpayers where a refund check is misdirected through no fault of the taxpayer in 918_f2d_15 2nd cir the court held that documentary_evidence proved the original refund check existed but it was improperly tendered and had to be reissued because of government fault thus the court determined that sec_6611 entitled plaintiffs to interest from the date of the overpayment up to a date not more than days preceding the date the check was reissued the court found that the service failed to tender the original refund check because plaintiffs lacked actual knowledge of the check and the service conceded it was not delivered id the court recognized that when the service puts a check into the postal system a rebuttable_presumption of delivery and thus tender is created id pincite furthermore the doolin court’s finding that the initial check was improperly tendered was not conclusive in determining the plaintiff was entitled to additional interest the court also found that the check had to be reissued because of government fault id in 997_f2d_335 7th cir which is cited by the taxpayer_advocate the seventh circuit agreed with the reasoning of the doolin court the court stated that the use of the word tender in sec_6611 implies that the taxpayer must have an opportunity to accept or reject a refund check and that this only occurs upon delivery of the check to the taxpayer the court continued however that the government is entitled to a rebuttable_presumption of delivery upon presentation of evidence of proper mailing id pincite in addition the court stated that the government may present evidence of actual mailing or present proof of procedures followed in the regular course of operations id under the unique facts of doolin and godfrey the government was required to pay interest based on the replacement check however both doolin and godfrey follow the well settled rule that the government establishes a rebuttable_presumption of delivery and thus tender by submitting evidence of proper mailing the taxpayer may rebut the presumption by providing evidence that proper mailing did not occur we do not agree that these cases provide that a taxpayer automatically qualifies for additional interest where the taxpayer does not receive a properly mailed refund as a result the above cases are not inconsistent with the service’s current procedures where the facts show the service is at fault interest is allowed to the date of the replacement refund check where the facts indicate proper mailing the taxpayer is only entitled to interest if the taxpayer provides evidence that rebuts proper mailing if you have any questions regarding this memorandum please call tiffany p smith at
